DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/07/2021 has been entered. An action on the RCE follows. 


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al ( US 2016/0358920 A1; hereafter KIM) in view of KIM et al (US 2016/0225687 A1; hereafter KIM’867) and Shimizu et al ( US 6066881; hereafter Shimizu).

Regarding claim 21, KIM discloses a semiconductor device, comprising:
a substrate ( Fig 13, substrate 110, Para [ 0047]) comprising a fin structure (Fig 13, active fins 110, Para [0047-0049]) having a plurality of fins (Fig 13, active fins 110, Para [0047-0049]) and a recess ( Fig 3, recess region 112) in the substrate ( Fig 13, substrate 110, Para [ 0047]) and disposed between adjacent fins (Fig 13, active fins 110, Para [0047-0049]); an interlayer dielectric layer ( Fig 13, layer 120 & layer 112)  on the substrate ( Fig 13, substrate 110, Para [ 0047]) and filling the recess (region 112);
a plurality of trenches ( Fig 3, region 230, 330 & 430) comprising at least a first trench (230) configured to form a gate structure of a first transistor (230), a second trench (330) configured to form a gate structure of a second transistor (330), a third trench (430) configured to form a gate structure of a third transistor (430), each of the trenches having a bottom on an upper surface of each fin (Fig 13, active fins 110, Para [0047-0049]) and a recess (region 112); an interface layer ( 232,332 & 432) on the bottom of each of the trenches  ( Fig 3, region 230, 330 & 430) ;

But KIM does not disclose explicitly a first doped region in the substrate below the bottom of the first trench comprising an N-type dopant; a second doped region in the substrate below the bottom of the second trench comprising a first P-type dopant; and a third doped region in the substrate below the bottom of the third trench comprising a second P-type dopant, wherein the first doped region has a dopant concentration higher than a dopant concentration of the third doped region.
In a similar field of endeavor Kim’867 discloses further comprising a first doped region in the substrate below the bottom of the first trench comprising an N-type dopant (Fig 1, active fin 15, Para [0107]) ; a second doped region in the substrate below the 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Kim in light of Kim’867 teaching “a first doped region in the substrate below the bottom of the first trench comprising an N-type dopant (Fig 1, active fin 15, Para [0107]) ; a second doped region in the substrate below the bottom of the second trench comprising a first P-type dopant (Fig 1, active fin 16, Para [0107]); and a third doped region in the substrate below the bottom of the third trench comprising a second P-type dopant (Fig 1, active fin 18, Para [0107-0108])” for further advantages such as improve carrier mobility in the channel region of NMOS transistors.
But Kim and Kim’867 does not disclose explicitly wherein the first doped region has a dopant concentration higher than a dopant concentration of the third doped region.
In a similar field of endeavor, Shimizu discloses wherein the first doped region has a dopant concentration higher than a dopant concentration of the third doped region (Fig 1, Col7, lines 25-68).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Kim and Kim’867 in light of Shimizu teaching “wherein the first doped region has a dopant concentration higher than a dopant concentration of the third doped region (Fig 1, Col7, lines 25-68)” for further advantages such as CMOS device with reduce leakage current. Generally, differences in concentration or temperature will not support the patentability of subject matter In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144).

Allowable Subject Matter

Claims 1-2, 5 and 7-11 are allowed.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
 a plurality of trenches comprising at least a first trench configured to form a gate structure of a first transistor, a second trench configured to form a gate structure of a second transistor, a third trench configured to form a gate structure of a third transistor, a fourth trench configured to form a gate structure of a logic PMOS transistor, and a fifth trench configured to form a gate structure of a logic NMOS transistor, each of the trenches having a bottom on an upper surface of each fin, wherein all of the first trench, the second trench, the third trench, the fourth trench, and the fifth trench have a same depth, and the first transistor is a pull-up transistor of an SRAM, the second transistor is a pull-down transistor of the SRAM, the third transistor is a transfer gate transistor of the SRAM, as recited claim 1.
Claims 2, 5 and 7-11 are allowed as those inherit the allowable subject matter from clam 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898